On the Court’s own motion, appeal taken as of right from that portion of the Appellate Division order that affirmed the order of Supreme Court denying plaintiff’s motion for reargu*1063ment and/or renewal dismissed, without costs, upon the ground that that portion of the Appellate Division order does not finally determine the action within the meaning of the Constitution, and appeal taken as of right from that portion of the Appellate Division order that affirmed the order of Supreme Court granting summary judgment to defendant, dismissed, without costs, upon the ground that no substantial constitutional question is directly involved. Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed the order of Supreme Court denying plaintiffs motion for reargument and/or renewal, dismissed upon the ground that that portion of the order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.